Wallach, J.
I concur with my colleague Justice Kassal
simply upon the ground that the language of the legislation we are called upon to construe leaves us no other choice under existing law. Administrative Code of the City of New York § II46-7.0 provides that a special proceeding of this kind "shall not be instituted unless: (a) the amount of any tax sought to be reviewed, with penalties and interest thereon, if any, shall be first deposited with the director of finance [now the Com-, missioner of Finance] and there shall be filed with the director of finance an undertaking, issued by a surety company * * * or (b) at the option of the applicant such undertaking filed with the director of finance may be in a sum sufficient to *227cover the taxes, penalties and interest thereon stated in such determination plus the costs and charges which may accrue against it in the prosecution of the proceeding” (emphasis added).
On August 15, 1983, four months after service upon them of the challenged adverse final determination of the Commissioner of Finance, and on the very last day for timely commencement of the proceeding (CPLR 217) respondent petitioners commenced this CPLR article 78 proceeding to review an asserted real property tax deficiency. However, petitioners failed to comply with the threshold deposit requirement. Twenty-seven additional days of default elapsed, until September 12, 1983, before petitioners complied with this security provision and made deposit of the disputed assessment in the sum of $9,699.35 together with security for potential costs.
Clearly, as noted by Justice Kassal, failure to comply with this depository condition precedent should not render this proceeding any more fatally flawed than the failure to bring suit by a proper party plaintiff was in George v Mt. Sinai Hosp. (47 NY2d 170) and Carrick v Central Gen. Hosp. (51 NY2d 242) — defects did not affect the ultimate viability of those actions nor their amenability to the curative mechanism of CPLR 205 (a). That the flaw arises from noncompliance with a condition precedent no longer bars access to the Statute of Limitations with its tolls and extensions per se; only when the condition precedent is attached to a specific time period for compliance wholly dehors and without reference to the statute does rigor mortis of the action loom (Cohen v Pearl Riv. Union Free School Dist., 51 NY2d 256, 264). Such was the situation in Bernardez v Federal Deposit Ins. Corp. (104 AD2d 309), where the legislation creating the remedy (Banking Law § 625 [3]) specified a nonextendable six-month period for relief. In the tax ordinance under review here, no fixed period for compliance is set forth; the condition precedent of deposit is only linked to a time prior to the commencement of the proceeding itself, and thus ineluctably to the applicable statutory limitation period (CPLR 217). If the Legislature wishes to fix an inexorable time period for compliance, it must so state in explicit terms.
Such an amendment of the ordinance would clearly accord with sound considerations of public policy. Over 50 years ago Justice Roberts observed in Bull v United States (295 US 247, 259) that "taxes are the life-blood of government, and their prompt and certain availability an imperious need.” Our own Court of Appeals has noted that "[p]ublic policy requires that *228the [tax] money shall be raised as speedily as possible” (New York Cent. & Hudson Riv. R. R. Co. v City of Yonkers, 238 NY 165, 179) and "[i]nasmuch as any unit of municipal government is dependent for operating funds on the collection of taxes and assessments and in turn such collection depends on the apportionment of the lump-sum revenue required among the many taxpayers, all considerations of practicality and fairness dictate that the necessary allocation of tax burden be concluded speedily.” (Press v County of Monroe, 50 NY2d 695, 704.) Obviously, to assure collection of revenue before litigation of the contested tax liability obviates the risk that the taxpayer may secrete or dissipate assets otherwise available to pay the tax before the conclusion of judicial review.
A recasting of this legislation in the form of an effective conditional limitation would also avoid the anomaly now presented — that inadvertent error or a shrewdly calculated blunder can effectuate the enlargement of a four-month compliance period to 10. It may be doubted whether the legislative draftsman contemplated such an outcome.